Citation Nr: 0105120	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from  July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1999 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for PTSD was denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
to provide a medical examination when such examination is 
necessary to make a decision on the claim.  Id. at § 3(a) (to 
be codified as amended at 38 U.S.C. § 5103A).  After a review 
of the evidence, the Board is of the opinion that a remand is 
required to comply with the duty to assist the veteran in 
development of his claim for VA compensation.  

In a July 1999, the veteran's private Licensed Professional 
Counselor at Pine Belt Mental Healthcare Resources indicated 
that the veteran had been receiving individual psychotherapy 
with diagnoses of PTSD and schizophrenia since January 1999.  
However, clinical records for this period of treatment do not 
appear to be associated with the claims folder.  As these 
records are potentially relevant to the issue presented, an 
effort should be made to obtain them.  

The Board notes that that the evidence contains conflicting 
medical opinions as to the actual presence of post-traumatic 
stress disorder.  In addition to his PTSD, the medical 
evidence also shows various diagnoses of schizophrenia and 
bipolar disorder.  VA examinations conducted in February 
1999, May 1999, and August 1999, by two different 
psychiatrists indicate that review of the veteran's records, 
history, and current evaluations did not show that he met the 
criteria for a diagnosis of PTSD.  However, the veteran was 
subsequently hospitalized at a VA medical center for PTSD in 
November 1999.  Similarly, VA outpatient treatment records 
also indicate a diagnosis of PTSD.  The duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Due to the 
conflicting medical opinions and the potential impact of 
nonservice connected mental disorders on the veteran's 
overall mental condition, the Board is of the opinion that a 
new examination would be probative to ascertain the level of 
disability attributed solely to the veteran's service 
connected PTSD.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who treated the 
veteran for his PTSD since May 2000.  
After securing the necessary releases, 
the RO should obtain these records. The 
RO should document its efforts to obtain 
the requested information.  If any 
requested evidence is not available, the 
RO should notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000).  

2.  The RO should also schedule the 
veteran for a VA psychiatric examination 
with an appropriate physician who has not 
previously examined the veteran, to 
ascertain the severity of disability 
resulting solely from his PTSD.  Prior to 
the scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  All communications with the 
veteran must be documented.  

The claims folder and a copy of this 
remand should be made available and 
reviewed by the examiner prior to the 
examination of the veteran.  The examiner 
is also requested to evaluate and 
describe in detail the effect, if any, 
that the veteran's service-connected PTSD 
psychiatric disorder may have on his 
industrial capability.  The examiner 
should review the veteran's entire 
medical history, prior to offering an 
assessment of industrial and social 
impairment directly due to PTSD.  

The examiner must conduct a detailed 
mental status examination.  Any indicated 
tests or studies should be accomplished. 
The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  On the 
examination report, the examiner should:

a)  Indicate that a thorough review 
of the veteran's claims folder and 
medical history has been conducted.  

b)  Indicate the exact diagnosis or 
diagnoses of the veteran's 
psychiatric disorder(s);

c)  State whether or not any of the 
following are manifested.  If so, 
the examiner should indicate whether 
the symptom or sign is attributable 
solely to the veteran's PTSD.  If so 
manifested, the examiner should 
state the frequency or severity of 
the symptom.  If not so manifested, 
the examiner should specifically so 
state.  The symptoms:

1)  depressed mood;
2)  anxiety;
3)  suspiciousness; 
4)  panic attacks;
5)  chronic sleep impairment;
6)  mild memory loss (such as 
forgetting names, directions or 
recent events);
7)  flattened affect;
8)  circumstantial, 
circumlocutory, or stereotyped 
speech;
9)  difficulty in understanding 
complex commands;
10)  impairment of short- and 
long-term memory (e.g. 
retention of only highly 
learned material, forgetting to 
complete tasks);
11)  impaired judgment;
12)  impaired abstract 
thinking;
13)  disturbances of motivation 
or mood;
14)  difficulty in establishing 
and maintaining effective work 
and social relationships;
15)  suicidal ideation;
16)  obsessional rituals which 
interfere with routine 
activities;
17)  speech intermittently 
illogical, obscure, or 
irrelevant;
18)  near-continuous panic or 
depression affecting the 
ability to function 
independently, appropriately, 
or effectively;
19)  impaired impulse control 
(such as unprovoked 
irritability with periods of 
violence);
20)  spatial disorientation;
21)  neglect of personal 
appearance and hygiene;
22)  difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting);
23)  inability to establish and 
maintain effective 
relationships;
24)  gross impairment in 
thought processes or 
communication;
25)  persistent delusions or 
hallucinations;
26)  grossly inappropriate 
behavior;
27)  persistent danger of 
hurting self or others;
28)  intermittent inability to 
perform activities of daily 
living (including maintenance 
of minimal person hygiene);
29)  disorientation to time or 
place; and
30)  memory loss for names of 
close relatives, own 
occupation, or own name;

d)  Discuss the effect, if any, of 
the veteran's PTSD, as opposed to 
any nonservice-connected psychiatric 
or physical disorders, on his social 
and industrial adaptability.  If it 
is medically impossible to 
distinguish symptoms resulting from 
the various disorders, the examiner 
should specifically state so in the 
examination report; and

e)  Assign a Global Assessment of 
Functioning (GAF) score for the 
veteran's service-connected PTSD 
consistent with the American 
Psychiatric Association: Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  
The examiner must provide a 
definition of the score assigned, 
and should indicate the degree of 
impairment it represents or 
otherwise explain the significance 
of the score.  The report should 
contain complete and detailed 
rationale for all opinions 
expressed.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
her claims.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




